Citation Nr: 0940025	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-25 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

The propriety of the October 2004 rating decision severing 
service connection for posttraumatic stress disorder (PTSD), 
effective March 15, 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to May 
1973, October to December 1978 and November to December 1980, 
with additional service in the United States Marine Corps 
Reserves.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Togus, Maine Regional Office (RO).  
The Veteran testified at a hearing before a Hearing Officer 
at the RO in August 2004.  

A videoconference hearing was held in November 2006 before 
the undersigned Veterans Law Judge.

The matter was remanded by the Board in December 2007 to 
verify the awards and decorations the Veteran is entitled to 
based on his active duty service.  As addressed below, the 
remand was not fully complied with prior to recertification 
of the appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

By way of a December 2007 remand, the Board requested that 
the RO "contact the appropriate service department and 
verify all awards and decorations to which the [V]eteran is 
entitled on the basis of his active service, to include 
whether he has been awarded the Combat Action Ribbon or any 
other award connoting combat."  

The RO submitted two different requests to the United States 
Marine Corps.  The first was submitted in March 2008, and 
requested that the USMC "verify all awards or decorations 
the Veteran has received or is entitled to as a result of 
combat or combat actions."  The RO did not receive a 
response as a result of this request.  

A second request was submitted in July 2008, requesting that 
the USMC provide the entire personnel file for the Veteran, 
and also that the USMC "verify all awards and decorations to 
which the Veteran is entitled to on the basis of his active 
service, to include whether he has been awarded the Combat 
Action Ribbon or any other award connoting combat."  The 
USMC responded to the second request in July 2008, indicating 
that it was "mailing entire personnel records on file at 
code 13."  Attached to the response is a slim folder of 
records, none of which relate to the Veteran's awards and 
decorations received during active service.  

The USMC submitted a second response to the second request to 
the RO in August 2008, indicating that "a complete copy of 
Veteran[']s personnel file is being mailed to help you with 
your request."  Attached to the response was a microfiche of 
the Veteran's records.

Unfortunately, these responses are not sufficient to comply 
with the Board's remand.  The responses do not indicate which 
awards the Veteran earned on the basis of his active service.  
Central to the Veteran's claim is the discrepancy in his 
records as to whether he was awarded the Combat Action Ribbon 
and other awards indicating combat.  In order to adjudicate 
the Veteran's claim, the awards the Veteran has received must 
be verified.  The matter must be remanded for compliance with 
the Board's remand.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the United 
States Marine Corps and verify all awards 
and decorations to which the Veteran is 
entitled on the basis of his active 
service, to include whether he has been 
awarded the Combat Action Ribbon or any 
other award connoting combat.  If the USMC 
is unable to verify the awards the Veteran 
is entitled to, it should provide a 
response indicating such and explaining 
why the awards cannot be verified.

2.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

